    Case: 4:13-cr-00146-CDP Doc. #: 340 Filed: 04/12/21 Page: 1 of 2 PageID #: 1411




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff-Respondent,         )
                                             )
       v.                                    )       4:13CR00146-1 CDP
                                             )
AHMAD BRITTON,                               )
                                             )
               Defendant-Petitioner.         )

            MOTION FOR LEAVE TO FILE DOCUMENT IN EXCESS OF 15 PAGES

       Comes now First Assistant Federal Public Defender Kevin C. Curran to request leave to file

Defendant’s Reply to the Government’s Response to his Supplemental Motion for Compassionate

Release in excess of the ordinary 15-page limit for pleading in Local Rule 4.01(D). He makes this

request in order to properly set out the basis for defendant’s request for “compassionate release” based

on “extraordinary and compelling” circumstances under 18 U.S.C §3582(c)(1)(A)(i), as amended by the

First Step Act of 2018, based on chronic comorbidities that put him at greatly elevated risk of more

serious infection and death from the COVID-19 pandemic.

                                                     Respectfully submitted,



                                                     /s/ Kevin C. Curran
                                                     KEVIN C. CURRAN, #29234MO
                                                     First Assistant Federal Public Defender
                                                     1010 Market Street, Suite 200
                                                     St. Louis, Missouri 63101
                                                     Telephone: (314) 241-1255
                                                     Fax: (314) 421-3177
                                                     E-mail: Kevin_Curran@fd.org

                                                     ATTORNEY FOR DEFENDANT
    Case: 4:13-cr-00146-CDP Doc. #: 340 Filed: 04/12/21 Page: 2 of 2 PageID #: 1412




                                    CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2021, the foregoing was served by operation of the Court's
electronic filing system upon the United States Attorney.


                                                     /s/ Kevin C. Curran
                                                     Kevin C. Curran #29234MO
                                                     First Assistant Federal Public Defender
